DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillinger et al (U.S. Patent No. 8,985,496), hereinafter “Dillinger”, in view of Hill (U.S. Patent No. 4,221,347).
With respect to Claim 1, Dillinger, Figures 1-7, teaches a drum assembly 10, comprising: 
a support bar 16 having a first end and a second end; 
a first plurality of expandable spokes 18 (left side of Figure 2) extending away from the first end of the support bar, wherein a distal end of each of the first plurality of expandable spokes is movable between a retracted position and an extended position; 
a second plurality of expandable spokes 18 (right side of Figure 2)extending away from the second end of the support bar, wherein a distal end of each of the second plurality of expandable spokes is movable between a retracted position and an extended position; 
a plurality of drum segments 14 each mounted to the distal end of one of the first plurality of expandable spokes and the distal end of one of the second plurality of expandable spokes, wherein each of the plurality of drum segments extends parallel to the support bar; 
left side of Figure 2) disposed on the support bar proximate the first end of the support bar and moveable along a first longitudinal section of the support bar; 
a second support bracket 36 (right side of Figure 2) disposed on the support bar proximate the second end of the support bar and moveable along a second longitudinal section of the support bar; 
a primary mechanical actuator 23 extending between the first support bracket and the second support bracket, wherein the primary mechanical actuator is capable of moving at least one of the first support bracket, the second support bracket, or both; 
a first plurality of secondary mechanical actuators 34 (left side of Figure 2) each extending between the first support bracket and one of the first plurality of expandable spokes or one of the plurality of drum segments, wherein the first plurality of secondary mechanical actuators are capable of moving the location of the first plurality of expandable spokes between the retracted and extended positions; and 
a second plurality of secondary mechanical actuators 34 (right side of Figure 2) each extending between the second support bracket and one of the second plurality of expandable spokes or one of the plurality of drum segments, wherein the second plurality of secondary mechanical actuators is capable of moving the location of the second plurality of expandable spokes between the retracted and extended positions.
Dillinger teaches all the elements of the drum assembly except for the first and second support bracket being disposed about the support bar and configured to slide over the outer surface of the support bar.
see Column 3, lines 45-54) the outer surface of the support bar 11.  
It would have been obvious to one of ordinary skill in the art to provide Dillinger with slidable brackets disposed about the support bar, as taught by Hill, for the purpose of enabling the variation of the diameter of the apparatus to be operable from outside the reel.  See Column 2, lines 1-4. 
With respect to Claim 2, Dillinger, further teaches wherein one or more of the primary or secondary mechanical actuators comprise hydraulic cylinders 34.  
With respect to Claim 3, Dillinger, further teaches comprising a flow distributor configured to distribute flow of hydraulic fluid to the hydraulic cylinders.  
With respect to Claim 4, Dillinger, further teaches wherein each of the first and second pluralities of expandable spokes 34 comprises: a hollow tube connected to the support bar; and a rigid member telescopically slidably disposed in the hollow tube.  
With respect to Claim 5, Dillinger, further teaches wherein each of the first and second pluralities of expandable spokes comprises a scissor-lift mechanism.  
With respect to Claim 6, Dillinger, further teaches wherein the primary mechanical actuator comprises a rack and pinion actuator.  See Column 4, line 54.
With respect to Claim 7, Dillinger, further teaches a first hub disposed at the first end of the support bar and a second hub disposed at the second end of the support bar, wherein the first hub comprises a first hub shaft and the second hub comprises a second hub shaft.  
With respect to Claim 8, Dillinger, further teaches a first plurality of extension arms 20,22 (left side of Figure 2)  disposed at the first end of the support bar and a second plurality of right side of Figure 2) disposed at the second end of the support bar, wherein the first and second pluralities of extension arms are movable into an extended position configured to contain flexible pipe disposed on the drum assembly between the first and second pluralities of extension arms.

Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillinger et al (U.S. Patent No. 8,985,496), hereinafter “Dillinger”, in view of Hill as applied to Claims 1-8 above, and further in view of Cash et al (U.S. Patent No. 6,352,215), hereinafter “Cash”.
With respect to Claim 9, Dillinger in view of Hill are advanced above.
Dillinger in view of Hill teach all the elements of the drum assembly except for a first containment flange disposed at the first end of the support bar and a second containment flange disposed at the second end of the support bar, wherein the first and second containment flanges are configured to contain flexible pipe disposed on the drum assembly between the first and second containment flanges.  
However, Cash, Figures 1-15, teaches a first containment flange 13 disposed at the first end of a support bar 8 and a second containment flange 12 disposed at the second end of the support bar, wherein the first 13 and second 12 containment flanges are configured to contain flexible pipe disposed on the drum assembly between the first and second containment flanges.
It would have been obvious to one of ordinary skill in the art to provide Dillinger in view of Hill with containment flanges, as taught by Cash, for the purpose of supporting the coil laterally.  See Abstract. 
With respect to Claim 10, Cash further teaches wherein the first 13 and second 12 containment flanges are removably coupled to the support bar.  
Claim 11, Cash further teaches comprising a brake 102 configured to engage at least one of the first and second containment flanges, wherein the brake is configured to slow or stop rotation of at least one of the first and second containment flanges when the brake is activated.  
With respect to Claim 12, Cash further teaches wherein the first containment flange 13 is disposed closer to the first end of the support bar than the first plurality of expandable spokes, or the second containment flange 12 is disposed closer to the second end of the support bar than the plurality of second plurality of expandable spokes, or both.  
With respect to Claim 13, Cash further teaches comprising at least two fork channels 104,106 extending axially or radially along the support bar.
	With respect to Claims 14-20, the method described in these claims would inherently result from the use of the drum assembly of Dillinger in view of Cash as advanced above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654